DISMISS and Opinion Filed August 24, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00490-CV

                      WILLIAM ROSELLINI, Appellant
                                 V.
                       BRIAN BLISCHAK, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-13350

                       MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Garcia
                            Opinion by Justice Myers
      Before the Court is appellant’s motion requesting dismissal of his appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Lana Myers//
                                          LANA MYERS
210490f.p05                               JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

WILLIAM ROSELLINI, Appellant                 On Appeal from the 192nd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00490-CV          V.               Trial Court Cause No. DC-18-13350.
                                             Opinion delivered by Justice Myers.
BRIAN BLISCHAK, Appellee                     Justices Partida-Kipness and Garcia
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee BRIAN BLISCHAK recover his costs of this
appeal from appellant WILLIAM ROSELLINI.


Judgment entered this 24th day of August, 2021.




                                       –2–